DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 7/16/2021, in which claims 1-3, 5-14, and 16-18 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 5-10, and 14 are currently amended. 
Claims 4, 15, and 19 were cancelled in response filed 7/16/2021.
Claims 1-3, 5-14, and 16-18 are pending.
The previous objection to the abstract of the specification has been withdrawn –as necessitated by applicant’s amendment to the abstract of the specification. See response filed 7/16/2021.
The previous 35 USC § 101 rejection of claim 19, citing signal per se, has been withdrawn –as necessitated by applicant’s cancellation of the impacted claim. 
The previous 35 USC § 101 rejection, citing an abstract idea without significantly more, will be maintained. See response to arguments section and 35 USC § 101 rejection below. 
The examiner acknowledges the incorporation of allowable subject matter into each independent claim. However, the examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101, it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 without being rejected under 35 USC § 102/103. In this Office action, the 35 USC § 101 abstract idea rejection is being maintained. 


Response to Arguments
The applicant’s remarks and/or arguments filed 7/16/2021, with respect to claim(s) 1-3, 5-14, and 16-18, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

With regard to the previous 35 USC § 101 rejection, applicant argues non-parametric models are statistical models that do not often conform to a normal distribution, as they rely upon continuous data, rather than discrete values. Thus, non-parametric statistics deal with ordinal numbers or data that does not have a 

The examiner notes applicant’s arguments (e.g. parametric models are statistical models that do not often conform to a normal distribution, a human using a pen and paper is simply incapable of processing massive amounts of data where the parameters are flexible and vary, etc.) are not sufficient for the eligibility determination under 35 USC 101 abstract analysis. As a result, applicant’s arguments are not persuasive.
The examiner notes the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the “2019 PEG”), carved out three main abstract idea groupings under Step 2A, Prong 1. As defined in the 2019 PEG one such grouping includes mental processes. “Mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgement, opinion).” According to the 2019 PEG, this definition is meant to be an extracted and synthesized version of the key concepts identified by the courts as abstract ideas. 
In this case, applicant’s claims are not claimed, or even explained within applicant’s specification, with similar specificity as conveyed within applicant’s arguments (e.g. “non-parametric statistics deal with ordinal numbers or data that does not have a value as fixed as a discrete number”, etc.). The claims generally 
Further, based on applicant’s arguments, it appears the analysis for the crime data is not directed to a specialized/novel modeling technique, and the modeling technique being used perhaps already exists and is perhaps already well-known in the art. It appears applicant is using such an algorithm merely as a tool to implement the abstract idea.
The examiner notes the October 2019 Update to Subject Matter Eligibility recognized a possible interpretation that a claim only recites a mental process when it is performed entirely in the human mind. However, the October 2019 Update also stated that such an interpretation will not be adopted and that a claim that recites the use of a computer (or computer-related components) may still recite a mental process. In this case, although the claims require general computer-related components (i.e. “communication circuit, memory, processor, non-parametric topic modeling technique”, etc.), the overall concept of the claim limitations can still be performed within the human mind because the impacted limitations include processes such as observation, evaluation, judgement, and opinion –when reviewed in the context of classifying data. For instance, human 
The examiner notes the 2019 PEG gave several examples of how additional elements may integrate an exception into a practical application including if the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”, or “apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (see MPEP 2106(d)I for additional examples). It has long been held that merely using a computer as a tool to perform an existing process is insufficient to demonstrate an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant generically reciting a designated online non-parametric topic modeling technique and implementing that technique on a computer (or over a network) is not enough to show this is a unique and/or meaningful method for classifying data. MPEP 2106 provides many examples of meaningful limitations that confine the judicial exception to a particular practical application and how it may amount to significantly more. For example, in BASCOM, the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific 
Further, the examiner notes the claims, for example, do not clearly indicate which function of computer technology is being improved based on at least the topic modeling. Also, applicant’s remarks provided mere assertions and did not articulate a reasonable rationale on why the limitations overall are meaningful. Applicant’s claims and/or specification do not provide bits of information indicating how the claimed elements combine to create a technical improvement and the claims, in fact, only recite the abstract idea along with the requirement to perform it on/with a set of generic computer components. Instant specification, ¶ [0020], discloses the designated online non-parametric topic modeling technique is a topic modeling technique in which the number of topics to be extracted is not determined and may include, for example, a hierarchical Dirichlet process (HDP). For example, the topic model generator may exclude 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 5-14, and 16-18 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The electronic, as claimed in claim 1, is directed to a machine. The method, as claimed in claim 14, is directed to a process. 

Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is directed to (e.g. sets forth or describes) an abstract idea associated with classifying data or “collecting and analyzing data” using a generically claimed and explained modeling technique. Specifically, the claims, each, directs itself to the abstract idea of: 

Claim 1 recites (claim 14 comprising similar limitations):
“collect crime-related documents from the external electronic device during a first period through the communication circuit; extract a plurality of crime-related words included in the crime-related documents on the basis of the crime term dictionary information; group the plurality of extracted crime-related words on the basis of a designated online non-parametric topic modeling technique so as to generate a plurality of topic sets; identify crime types each corresponding to one of the plurality of topic sets; and map the crime types to the plurality of topic sets and store the plurality of topic sets mapped to the crime types in the memory in association with the first period, collect crime-related documents during a second period subsequent to the first period: and 3P11819_A01 on the basis of the plurality of topic sets generated during the first period and the crime- related documents collected during the second period, regenerate a plurality of topic sets, repeat the identification of crime types, and perform storing the plurality of topic sets and the identified crime types in association with the second period”.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 is claimed at a level of granularity where the most basic interpretation of the limitations can be deemed abstract (e.g. collecting and analyzing data). The concepts recited in claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively include additional elements as follows: Claim 1 – communication circuit, memory, and processor, non-parametric topic modeling technique, and Claim 14 – memory. Although the claims recite additional elements (in part), the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying the abstract idea, associated with mentally being able to analyze crime information with the help of pen and paper, into the technology field, merely indicates a field of use in which to apply the abstract idea. This requirement merely limits any impacted claims to the computer field, i.e., to execution on generically claimed components. 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted 
As such, claims 1, and 14 are ineligible. 


Claim 2 further specifies the extraction of the keywords from the crime dictionary and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 3 further specifies how to update the crime dictionary using frequency and weights and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 18 recite substantially the same limitations as claim 3. For the same reasons, claim 18 is ineligible. 
Claim 5 generally recite synthesizing the topic sets over a period of time and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 6 further specifies the observations of changes of crime types over time and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human 
Claim 7 further specifies identifying a crime type in a particular period and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 8 further specifies determining a crime type in a particular period and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 9 further specifies weighting topics within a particular period and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 16 recite substantially the same limitations as claim 9. For the same reasons, claim 16 is ineligible. 
Claim 10 further specifies comparing topics and generating an image representing a change in topic. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts 
Claim 11 further specifies outputting topics and identifying crime types and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 17 recite substantially the same limitations as claim 11. For the same reasons, claim 17 is ineligible. 
Claim 12 further analyzes topics using the crime-related words and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 13 further specifies comparing topics and generating an image representing the crime types. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Thus, dependent claims 2-13, and 15-18 are also ineligible. 


Allowable Subject Matter
Claims 1-3, 5-14, and 16-18 are objected to as being allowable should the 35 USC § 101 abstract idea rejection set forth in this Office action be overcome. Allowability is contingent upon further consideration of Applicant’s response. Also, allowability would be contingent upon the discovery of pertinent art (by Examiner or Applicant), upon conducting a further search.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of Kataria: US PGPub 20170075991 and Parikh: US PGPub 20200394361. The combination of Kataria and Parikh discloses identifying non-compliant words in messages. The combination of Kataria and Parikh does not explicitly teach the previously noted allowable subject matter of claims 4 and 15 –in combination with the remaining features of the limitations of the respective independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20200159754 (Mutalikdesai et al) discloses documents needing to be analyzed for various reasons, such as financial crimes, are ranked by examining the topicality and sentiment present in each document for a given 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        7/28/2021